Wijvslow, J".
This case is ruled by the case of Scofield v. Hopkins, 61 Wis. 370, 375. It was said, in that case, that “ the Iona fide intention of acquiring the premises for a homestead, without defrauding any one, evidenced by overt acts in fitting them to become such, followed by actual occupancy within a reasonable time, must be held to give to the premises answering the description prescribed in the statute the character of a homestead; and the homestead exemption thus secured . . . relates back to the time of purchase with such intent to make the premises a homestead.” Applying these principles of law to the present case, it is very plain that the judgment is right.
By the Court.— Judgment affirmed.